767 N.W.2d 659 (2009)
483 Mich. 1134
Barbara A. ROBINSON, Plaintiff-Appellant,
v.
CITY OF LANSING, Defendant-Appellee.
Docket No. 138669. COA No. 282267.
Supreme Court of Michigan.
July 17, 2009.

Order
On order of the Court, the application for leave to appeal the March 5, 2009 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(H)(1). The parties may file supplemental briefs within 42 days of the date of this order, but they should not submit mere restatements of their application papers.
The Michigan Association for Justice and the Michigan Municipal League are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.